Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 9 and 19 are objected to because of the following informalities:  

Claim 1 recites, “a system associated,” which should likely recite “a system”.
Claim 2 recites “a plurality of a links,” which should likely recite “a plurality of links.”
	Claim 9 & 19 recites, “to be,” which should likely recite  “being” when describing the increase in fluid flow. 

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8
Claim 8 recites the limitation “plurality of links” in line 1 of claim 8. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 8 is rejected on this basis.

Claim 18
Claim 18 recites the limitation “plurality of links” in line 2 of claim 18. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 18 is rejected on this basis.

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6-7,9,11,16-17,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rekowski et al (US Pat No 6966373 B2).

Claim 1
Rekowski teaches a: A system associated with a choke device, the system comprising: a wellbore; (Rekowski Fig 3 Element 12) a drill string (39) positioned within the wellbore (12); (Fig 3 Element 39) an annulus between the wellbore (12) and the drill string (39); (Fig 3 Space  a stopper positioned between the drill string (39) and the wellbore (12), the stopper being configured to reduce a space of the annulus; (Col 11 line 47-50 “In deployed position 22, inflatable sealing ring 37 would form a seal between inner wall 16 of housing 11 and outer surface (38) of object (39) (object (39) being for example a work string).”) a blocking element (37) with a proximal end and a distal end, (Fig 4 Element 37 top and bottom) the proximal end of the blocking element (37) being coupled with a lower surface of stopper (10), (Fig 3 element 27) the distal end being configured to move towards the stopper based on a fluid flow rate in a first direction within the annulus being greater than a fluid flow rate threshold and the fluid directly interacting with the blocking element to move the distal end of the blocking element, wherein the first direction is towards a surface of the wellbore. (Col 5 line 32-40 “FIG. 3 illustrates that housing 11 may be cylindrical and may have top section 27, central section 28, and bottom section 29. Preferably, central section 28 has width 30 which is greater than width 31 of each of top section 27 and bottom section 29. Thus, inner wall 16 of housing 11 is tapered from central section 28 (preferably from portion 32) to each of portion 33 of top section 27 and portion 34 of bottom section 29.”)

Claim 6

Rekowski teaches that: The system of claim 1, wherein the stopper is positioned on an inner diameter of a wellbore wall. (Col 5 line 32-40 “FIG. 3 illustrates that housing 11 may be cylindrical and may have top section 27, central section 28, and bottom section 29. Preferably, central section 28 has width 30 which is greater than width 31 of each of top section 27 and 

Claim 7

Rekowski teaches that: The system of claim 1, wherein the stopper is positioned on an outer diameter of the drill string. (Fig 4 Col 11 line 47-50 “In deployed position 22, inflatable sealing ring 37 would form a seal between inner wall 16 of housing 11 and outer surface (38) of object (39) (object (39) being for example a work string).”)

Claim 9

Rekowski teaches that: The system of claim 1, wherein the increase of the fluid flow rate to be greater than the fluid flow threshold is caused by a blowout between the blocking device and an end of the wellbore. (Col 11 line 39-42 “Sensor means 24 would be preset to detect and activate (preferably automatically) inflating means 23 upon detection of a pre-selected fluid pressure or a change in fluid pressure signifying that blowout conditions exist in flow bore 14.”)

Claim 11

A method associated with a choke device, the method comprising: positioning a drill string within a wellbore, (Fig 3 Element 39) wherein an annulus is formed between the wellbore and the drill string; (Fig 3 Space between element 39 and element 12) positioning a stopper between the drill string and the wellbore, the stopper reducing a space of the annulus; (Col 11 line 47-50 “In deployed position 22, inflatable sealing ring 37 would form a seal between inner wall 16 of housing 11 and outer surface (38) of object (39) (object (39) being for example a work string).”) increasing a fluid flow rate within the annulus to be above a fluid flow rate, wherein the fluid flow rate is in a first direction, the first direction is towards a surface of the wellbore;  (Col 2 line 29-34 "well pressure increases to a point that a blowout may occur, the rapidly flowing fluid creates a pressure drop through the inside of the sleeve so that a pressure differential is created across the wall of the sleeve which is sufficient to collapse the sleeve. This closes the flow bore through the sleeve and stops the upward flow of the fluid to the well surface.") (Col 11 line 39-42 “Sensor means 24 would be preset to detect and activate (preferably automatically) inflating means 23 upon detection of a pre-selected fluid pressure or a change in fluid pressure signifying that blowout conditions exist in flow bore 14.”) moving a distal end of the blocking elements towards the stopper based on the fluid flow rate in the first direction being greater than the fluid flow rate threshold, wherein the fluid directly interacts with the blocking element to move the distal end of the blocking element. (Col 5 line 32-40 “FIG. 3 illustrates that housing 11 may be cylindrical and may have top section 27, central section 28, and bottom section 29. Preferably, central section 28 has width 30 which is greater than width 31 of each of top section 27 and bottom section 29. 

	Claim 16

	Rekowski teaches that: The method of claim 11, further comprising: positioning the stopper on an inner diameter of a wellbore wall. (Col 5 line 32-40 “FIG. 3 illustrates that housing 11 may be cylindrical and may have top section 27, central section 28, and bottom section 29. Preferably, central section 28 has width 30 which is greater than width 31 of each of top section 27 and bottom section 29. Thus, inner wall 16 of housing 11 is tapered from central section 28 (preferably from portion 32) to each of portion 33 of top section 27 and portion 34 of bottom section 29.”)

	Claim 17

	Rekowski teaches that: The method of claim 16, further comprising: positioning the stopper on an outer diameter of the drill string. (Fig 4 Col 11 line 47-50 “In deployed position 22, inflatable sealing ring 37 would form a seal between inner wall 16 of housing 11 and outer surface (38) of object (39) (object (39) being for example a work string).”)

	Claim 19

	Rekowski teaches that: The method of claim 11, wherein the increase of the fluid flow rate to be greater than the fluid flow threshold is caused by a blowout between the blocking device and an end of the wellbore. (Col 11 line 39-42 “Sensor means 24 would be preset to detect and activate (preferably automatically) inflating means 23 upon detection of a pre-selected fluid pressure or a change in fluid pressure signifying that blowout conditions exist in flow bore 14.”)


Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 2 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekowski in view of Henson et al (US pat No. 4417625)

	Claim 2

	Rekowski teaches that: The system of claim 1, wherein the blocking element includes a plurality of a [air bags]. (Fig 4 Col 11 line 47-50 “In deployed position 22, inflatable sealing ring 37 would form a seal between inner wall 16 of housing 11 and outer surface (38) of object (39) (object (39) being for example a work string).”) (Col 11 line 20-24 “Inflatable sealing means 20 is preferably in the form of air bag 36 when no object 39 is positioned in flow bore 14. Inflatable sealing ring 37 in the form of donut-shaped air bag 40 is preferably used when object 39 is positioned in flow bore 14.”) (Examiners note: a single donut shaped airbag can be substituted with multiple arranged in a donut without significant alternations in the embodiment.)

blocking element it is an inflatable object and does not teach that it could be made of links. 

	Henson however teaches that: Links could be used as a blocking element. (Henson col 1 line 23-25 "Another proposal has been that a blowing annulus-between two tubulars-be blocked by lodging at a collar steel chain having cast on rubber balls.")

	Henson and Rekowski each recite a blocking element, both are designed to reduce fluid flow and pressure in the annulus of a well bore by reducing the diameter. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Chains of Henson for the inflatable donut of Rekowski. The simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Claim 12

	Rekowski teaches that: The method of claim 11, wherein the blocking element includes a plurality of a [airbags]. (Fig 4 Col 11 line 47-50 “In deployed position 22, inflatable sealing ring 37 would form a seal between inner wall 16 of housing 11 and outer surface (38) of object (39) (object (39) being for example a work string).”) (Col 11 line 20-24 “Inflatable sealing means 20 is preferably in the form of air bag 36 when no object 39 is positioned in flow bore 14. Inflatable 

	While Rekowski does teach a blocking element it is an inflatable object and does not teach that it could be made of links. 

	Henson however teaches that: Links could be used as a blocking element. (Henson col 1 line 23-25 "Another proposal has been that a blowing annulus-between two tubulars-be blocked by lodging at a collar steel chain having cast on rubber balls.")
	
See claim 2 for rationale to combine.


Allowable Subject Matter
Claims 3-5, 10, 13-15, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672